Citation Nr: 1537747	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-15 820	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a post total hip arthroplasty (THA) right hip disability, to include as secondary to a service-connected post total knee arthroplasty (TKA) right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who apparently served on active duty in the U.S. Navy from January 20 to February 7, 1975, on active duty for training (ACDUTRA) in the Idaho Army National Guard from March 1983 to June 1983, and on active duty in the U.S. Army from June 2004 to June 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's right hip disability is reasonably shown to have been caused in part by his service-connected post TKA right knee disability.  


CONCLUSION OF LAW

Service connection for a post THA right hip disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In a September 2011 statement S.W., M.D., notes that the Veteran had right knee surgeries in 2006, 2007, and 2008, and opines that the Veteran's "altered gait, due to his knee injuries, has clearly increased the forces around his right hip and has contributed to his exacerbation of underlying arthritis of the right hip."  He indicated that the Veteran reported worsening of his right anterior hip and groin pain following treatment for his right knee.  Dr. S.W. concluded that based on the information provided by the Veteran and examination of his hip and knees, "there is clear evidence to suggest that his right hip condition...was originally related to the mechanism of injury which he described occurring to his right knee."  

In an October 2011 operative report Dr. S.W. notes that the Veteran underwent a THA for end-stage osteoarthritis, and further notes that the Veteran had an 18 to 24-month history of right anterior hip and groin pain with difficulty negotiating stairs or walking extended distances due to his right hip.  

On February 2012 VA examination, the examiner opined that the Veteran's post-THA right hip disability "is less likely than not (less than 50 percent probability) proximately due to or the result of" his service-connected right knee disability.  The examiner explained that the Veteran's right hip disability onset sometime between October 2009 and April 2010.  The examiner noted that the record contained a letter from the Veteran in which he mentioned that he was engaged in all sorts of activities on a ranch, as well as with his relatives, including riding horses, riding a tractor that bounced around, walking up and down hills in a field, and fixing fences, all of which obviously contributed to his right hip arthritis, likely far more than the altered gait from his service-connected knee disability.  
A May 2012 opinion by Dr. S.W. indicates that the Veteran's "knee injury exacerbated and/or accelerated the need for [his] right total hip surgery."  

In an April 2013 VA addendum opinion, the examiner opined that the Veteran's right hip disability "is less likely than not (less than 50 percent probability) proximately due to or the result of" his service-connected right knee disability.  The examiner explained there was no indication that any hip problem existed until well more than one year after the Veteran's final separation in 2006.  

A June 2013 statement by J.O., P.A., notes that in Iraq he treated the Veteran on multiple occasions for knee problems, and that occasionally he was asked about hip pain.  J.O. opined that "this was probably related to his meniscal tear," and that his hip replacement and knee issues "both can be connected."  

A July 2013 statement by D.C., P.A., notes that the Veteran was treated by a physician in his medical practice, Dr. G.B., for many years, and had significant knee pain that persisted despite several right knee surgeries.  However, the Veteran reported that the pain resolved following THA.  D.C. opined that "[i]t is definitely possible that the pain he was having all along was coming from both the knee and the hip and that the hip was the primary etiology for his continued difficulties."  In an August 2014 addendum, the examiner indicated that the letters from J.O. or D.C. did not change his opinion that the Veteran's post-THA right hip disability was not caused or aggravated beyond natural progression by the service-connected knee disability.  The examiner explained that Dr. G.B.'s January 2006 note mentions that the left knee was taking the stress off the right knee, which would also take the stress off the right hip.  

The Board has considered the medical opinions in the record, pro and con, as to whether the Veteran's post TKA right knee disability caused or aggravated his now post THA right hip disability, and finds the opinions by Dr. S.W. the most probative evidence in the matter.  By virtue of being the Veteran's treating orthopedic surgeon he has the requisite level of expertise, and clearly has familiarity with the history of the disability.  His rationale points to factual data and medical principles, as he discusses the impact of a TKA-altered gait on the development of a hip disability. 
The VA examiner's opinion that the Veteran's right hip disability was not caused or aggravated by his service-connected right knee disability, notes that the Veteran's physically active lifestyle contributed to the right hip arthritis "likely far more than the altered gait" from his service-connected knee does not address adequately the rationale provided by Dr. S.W.  [Significantly, the rationale by the VA examiner appears to acknowledge that an altered gait due to TKA was in fact a contributing (albeit not primary) causal factor for the hip arthritis.]  Significantly, the Veteran contends that the examiner misconstrued his statements regarding the extent of his participation in physical activities on his ranch (the etiology the VA examiner found more likely).  While the Board finds the VA examiner's opinion not entirely without probative value (as it does identify nonservice-related factors that may have contributed to cause the right hip disability), when it is compared with the opinions by Dr. S.W. (which in discussing the mechanics of the Veteran's altered gait provides rationale steeped more in clinical data, and less conclusory) the Board finds the evidence supporting and against the Veteran's claim to be in relative equipoise.  [The Board notes that the opinions of J.O. and D.C. are not against the claim.]

Resolving remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is reasonably shown that his service-connected right knee disability was a significant causative factor for his development of the right hip disability (arthritis) that required THA.  The requirements for establishing secondary service connection are met.  


ORDER

Secondary service connection for a right hip disability is granted.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


